                                                      Notice Recipients
District/Off: 1126−1                         User: admin                          Date Created: 6/8/2020
Case: 19−41782−JJR7                          Form ID: 318                         Total: 45


Recipients of Notice of Electronic Filing:
tr          Rocco J Leo         rleo@leoandoneal.com
aty         Jackson E Duncan, III          jackson.duncan@mccalla.com
aty         Leonard N Math           noticesnd@chambless−math.com
aty         Max C. Pope, Jr         max@maxpopejr.com
aty         Robert D McWhorter, Jr            rdmcwhorter@bellsouth.net
aty         Robert John Fehse, Jr         rfehse@evanspetree.com
aty         Zack M. Azar          zazar@azarlaw.com
                                                                                                                      TOTAL: 7

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Gregory Keith Pate        1196 Amason Road           Lineville, AL 36266
cr          PRA Receivables Management, LLC             PO Box 41021           Norfolk, VA 23541
cr          Alabama Home Builders Self Insurers Fund           c/o Zack M. Azar          Azar & Azar, L.L.C.       4276 Lomac
            Street      Montgomery, AL 36106
cr          FORD MOTOR CREDIT COMPANY, LLC                      C/O CHAMBLESS MATH & CARR,PC                     P.O. BOX
            230759        MONTGOMERY, AL 36123
cr          TD Auto Finance, LLC          1715 Aaron Brenner Drive, Suite 800           Memphis, TN 38120
smg         Robert Landry       BA Anniston          1129 Noble Street          Room 117         Anniston, AL 36201
10279594 AT&T Mobility            c/o Credence Resource Mgt.           6045 Atlantic Blvd, Ste. 210       Norcross, GA
            30071
10267290 Alabama Dept of Revenue             50 North Ripley Street         Montgomery, AL 36132
10279590 Alabama Home Builders Self Insurers Fund              c/o Zack Michael Azar          4276 Lomac
            Street      Montgomery, AL 36106
10267292 American Wallzone            2520 Pelham Parkway            Pelham, AL 35124
10267313 Brian M. Cloud           Cloud, Willis & Ellis        3928 Montclair Road, Suite 227          Birmingham, AL
            35213
10267293 Capital Merchant Services           2 Rector Street        New York, NY 10006
10267286 Chase Auto Finance            P.O. Box 78232         Phoenix, AZ 85062
10267294 Credibily          1250 Kirts Blvd.        Suite 100        Troy, MI 48084
10267295 Everest Business Funding           8200 NW 52nd Terrace            2nd Floor        Miami, FL 33166
10267296 Floors To Go          215 East H Street         Anniston, AL 36207
10267287 Ford Motor Credit           P.O. Box 790093          Saint Louis, MO 63179
10267288 Fort McClellan Credit Union           1731 Noble Street          Anniston, AL 36201
10267297 Forward Financing           36 Broomfield St.         2nd Floor        Boston, MA 02108
10267299 HPC Installation          3600 American Drive           Atlanta, GA 30341
10267298 Howard Payne Co.            3600 American Drive           Atlanta, GA 30341
10267291 Internal Revenue Service           Centralized Insolvency Operations          P.O. Box 7346        Philadelphia, PA
            19101−7346
10267300 Jacksonville Home Center            200 Coffee St. SW          Jacksonville, AL 36265
10267301 Kemp Flooring           825 Snow Street          Oxford, AL 36203
10267302 Lighting Showroon            1700 S. Quintard Ave          Anniston, AL 36201
10267303 MediCredit, Inc.          13730 South Point Blvd.          Charlotte, NC 28273
10267304 Overhead Door Company              P.O. Box 1933          Anniston, AL 36206
10267305 Oxford Lumber            P.O. Box 7158         Oxford, AL 36203
10268109 PRA Receivables Management, LLC                PO Box 41021           Norfolk, VA 23541
10267306 Pearl Capital         525 Washington Blvd           Jersey City, NJ 07310
10279591 Progressive Speciality Ins. Co.         c/o Credit Collection Services         725 Canton St.       Norwood, MA
            05062
10267307 RO Supply           P.O. Box 2902         Anniston, AL 36202
10267308 Sunbelt Rentals          1450 Howell Mill Road NW            Atlanta, GA 30318
10267309 Synchrony Bank            P.O. Box 960061          Orlando, FL 32896
10267289 TD Auto Finance            P.O. Box 100295          Columbia, SC 29202
10267310 Unifirst         907 3rd Ave. N        Birmingham, AL 35203
10267311 United Rentals          1214 Hamric Drive West           Oxford, AL 36203
10267312 Wellborn Cabinets           P.O. Box 1210         Ashland, AL 36251
                                                                                                                     TOTAL: 38




        Case 19-41782-JJR7 Doc 77-1 Filed 06/08/20 Entered 06/08/20 08:45:18                                              Desc
                        Discharge Ch 7: Notice Recipients Page 1 of 1
